Exhibit 10.1

EXECUTION COPY

US$2,250,000,000

CREDIT AGREEMENT

Dated as of May 23, 2007

Among

NEWS AMERICA INCORPORATED

as Borrower

and

NEWS CORPORATION

as Parent Guarantor

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

BNP PARIBAS

HSBC BANK USA, NATIONAL ASSOCIATION

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     

SECTION 1.01.

  

Certain Defined Terms

   1

SECTION 1.02.

  

Computation of Time Periods

   18

SECTION 1.03.

  

Accounting Terms

   18

ARTICLE II

     

SECTION 2.01.

  

The Advances and Letters of Credit

   18

SECTION 2.02.

  

Making the Advances

   19

SECTION 2.03.

  

Issuance of and Drawings and Reimbursement Under Letters of Credit

   20

SECTION 2.04.

  

Fees

   22

SECTION 2.05.

  

Optional Termination or Reduction of the Commitments

   22

SECTION 2.06.

  

Repayment of Advances

   22

SECTION 2.07.

  

Interest on Advances

   23

SECTION 2.08.

  

Interest Rate Determination

   24

SECTION 2.09.

  

Optional Conversion of Advances

   25

SECTION 2.10.

  

Prepayments of Advances

   25

SECTION 2.11.

  

Increased Costs

   26

SECTION 2.12.

  

Illegality

   27

SECTION 2.13.

  

Payments and Computations

   27

SECTION 2.14.

  

Taxes

   28

SECTION 2.15.

  

Sharing of Payments, Etc.

   30

SECTION 2.16.

  

Evidence of Debt

   31

SECTION 2.17.

  

Use of Proceeds

   31

SECTION 2.18.

  

Increase in the Aggregate Revolving Credit Commitments

   31



--------------------------------------------------------------------------------

SECTION 2.19.

  

Extension of Termination Date

   33

ARTICLE III

     

SECTION 3.01.

  

Conditions Precedent to Effectiveness of Section 2.01

   35

SECTION 3.02.

  

Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment Increase
and Extension Date.

   36

SECTION 3.03.

  

Determinations Under Section 3.01

   37

ARTICLE IV

     

SECTION 4.01.

  

Representations and Warranties of the Loan Parties

   37

ARTICLE V

     

SECTION 5.01.

  

Affirmative Covenants

   39

SECTION 5.02.

  

Negative Covenants

   42

SECTION 5.03.

  

Financial Covenant

   44

ARTICLE VI

     

SECTION 6.01.

  

Events of Default

   44

SECTION 6.02.

  

Actions in Respect of the Letters of Credit upon Default

   46

ARTICLE VII

     

SECTION 7.01.

  

Guaranty

   47

SECTION 7.02.

  

Guaranty Absolute

   47

SECTION 7.03.

  

Waivers and Acknowledgments

   48

SECTION 7.04.

  

Subrogation

   49

SECTION 7.05.

  

Subordination

   50

SECTION 7.06.

  

Continuing Guaranty; Assignments

   50

ARTICLE VIII

     

SECTION 8.01.

  

Authorization and Action

   51

 

ii



--------------------------------------------------------------------------------

SECTION 8.02.

  

Agent’s Reliance, Etc.

   51

SECTION 8.03.

  

Citibank and Affiliates

   51

SECTION 8.04.

  

Lender Credit Decision

   52

SECTION 8.05.

  

Indemnification

   52

SECTION 8.06.

  

Successor Agent

   53

SECTION 8.07.

  

Other Agents.

   53

ARTICLE IX

     

SECTION 9.01.

  

Amendments, Etc.

   53

SECTION 9.02.

  

Notices, Etc.

   53

SECTION 9.03.

  

No Waiver; Remedies

   54

SECTION 9.04.

  

Costs and Expenses

   55

SECTION 9.05.

  

Right of Set-off

   56

SECTION 9.06.

  

Binding Effect

   57

SECTION 9.07.

  

Assignments and Participations

   57

SECTION 9.08.

  

Confidentiality

   59

SECTION 9.09.

  

Governing Law

   59

SECTION 9.10.

  

Execution in Counterparts

   59

SECTION 9.11.

  

Jurisdiction, Etc.

   60

SECTION 9.12.

  

No Liability of the Issuing Banks

   60

SECTION 9.13.

  

Judgment

   61

SECTION 9.14.

  

Patriot Act

   61

SECTION 9.15.

  

Release of Subsidiary Guarantors

   62

SECTION 9.16.

  

Waiver of Jury Trial

   62

 

iii



--------------------------------------------------------------------------------

Schedules

Schedule I - List of Applicable Lending Offices

Schedule 2.01(b) - Existing Letters of Credit*

Exhibits

 

Exhibit A

   -      Form of Note

Exhibit B

   -      Form of Notice of Borrowing

Exhibit C

   -      Form of Assignment and Acceptance

--------------------------------------------------------------------------------

* This schedule has been omitted and will be provided to the Securities and
Exchange Commission upon request.

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of May 23, 2007

NEWS AMERICA INCORPORATED, a Delaware corporation (the “Borrower”), NEWS
CORPORATION, a Delaware corporation (the “Parent Guarantor”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) listed on the signature
pages hereof, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC., as
joint lead arrangers and joint bookrunners, JPMORGAN CHASE BANK, N.A., as
syndication agent, BANK OF AMERICA, N.A., BNP PARIBAS, HSBC BANK USA, NATIONAL
ASSOCIATION and DEUTSCHE BANK AG NEW YORK BRANCH, as co-documentation agents,
and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Operating Income” of any Person means, for any period, without
duplication, Consolidated operating income plus Consolidated depreciation
expense plus Consolidated amortization expense plus amortization of cable
distribution investments plus all Cash Dividends other than from Subsidiaries
plus, to the extent included in operating income, any non-cash write-offs of
depreciable or amortizable assets relating to property, plant, equipment or
intangible assets, in each case as determined in accordance with GAAP for such
period. For purposes of calculating Adjusted Operating Income for any Rolling
Period in connection with the determination of compliance with Section 5.03, if
during such Rolling Period any member of the Reporting Group shall have made a
Material Acquisition or a Material Disposition, Adjusted Operating Income for
such Rolling Period shall be calculated after giving pro forma effect thereto as
if such Material Acquisition or Material Disposition occurred on the first day
of such Rolling Period.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided that any Person that
would be an Affiliate solely by reason of the fact that a director or officer of
such Person is also a director or officer of a member of the Reporting Group
shall be deemed not to be an Affiliate for purposes of this definition. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.



--------------------------------------------------------------------------------

“Agent” has the meaning specified in the preamble.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.

“Agent’s Office” means the office of the Agent at 388 Greenwich Street, New
York, New York, or such other office as the Agent may specify to the Borrower
from time to time.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum and (b) for
Eurodollar Rate Advances, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating S&P/Moody’s

  

Applicable Margin for

Eurodollar Rate Advances

 

Level 1

A or A2 or above

   0.140 %

Level 2

A- or A3

   0.180 %

Level 3

BBB+ or Baa1

   0.270 %

Level 4

BBB or Baa2

   0.300 %

Level 5

BBB- or Baa3

   0.425 %

Level 6

Lower than Level 5

   0.550 %

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

  

Applicable

Percentage

 

Level 1

A or A2 or above

   0.060 %

Level 2

A- or A3

   0.070 %

Level 3

BBB+ or Baa1

   0.080 %

Level 4

BBB or Baa2

   0.100 %

Level 5

BBB- or Baa3

   0.125 %

Level 6

Lower than Level 5

   0.150 %

 

2



--------------------------------------------------------------------------------

“Applicable Utilization Fee” means, as of any date that the aggregate Advances
plus the aggregate Available Amount of outstanding Letters of Credit exceed 50%
of the aggregate Commitments, 0.050% per annum.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(b).

“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (i) the net proceeds from such sale and
leaseback transaction times (ii) a fraction, the numerator of which is the
number of days of the term of the lease relating to the property involved in
such sale and leaseback transaction (without regard to any options to renew or
extend such term) remaining at the date of the making of such calculation and
the denominator of which is the number of days of the term of such lease
measured from the first day of such term.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Law” means the Corporations Act 2001 of Australia, as
it may be amended from time to time.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; or

(b)  1/2 of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the preamble.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or 2.03.

“BUCSSM Securities” means (i) the 0.75% Senior Exchangeable Beneficial Unsecured
exChangeable Securities (“BUCS”) issued by News Corporation Finance Trust II
pursuant to the

 

3



--------------------------------------------------------------------------------

terms of an Amended and Restated Declaration of Trust dated as of March 21,
2003, as amended (the “Finance Trust Securities”), (ii) the 0.75% Senior
Exchangeable Debentures due 2023 issued by the Borrower pursuant to the terms of
an Indenture dated as of March 21, 2003 and the guarantees thereof provided for
therein, and (iii) the guarantee of the Finance Trust Securities provided by the
Parent Guarantor pursuant to the terms of a Preferred Securities Guarantee
Agreement dated as of March 21, 2003, as amended, and any securities issued in
exchange for the above pursuant to a registration statement.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” has the meaning specified in clause (e) of the definition
of “Debt”.

“Cash Dividends” means, all dividends, all purchases, redemptions, retirements,
defeasances or other acquisitions of any capital stock or shares or any
warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof, all
returns of capital to stockholders or shareholders as such and all returns in
respect of loan stock or any similar Investment, in each case to the extent paid
in cash.

“Cash Equivalents” means any of the following, so long as they are owned free
and clear of all Liens and have a maturity of not greater than 180 days from the
date of issuance thereof: (a) readily marketable direct obligations of the
United States, the United Kingdom or Australia or, in each case, any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the United States or unconditionally guaranteed by the
government of the United Kingdom or Australia, (b) repurchase agreements with
respect to obligations of the type referred to in clause (a) above with any
securities dealers that are fully collateralized by such obligations,
(c) certificates of deposit of or time deposits or Eurodollar deposits with any
commercial bank, that has a combined capital and surplus of at least
US$1,000,000,000 or its equivalent in other currencies or (d) commercial paper
that is rated at least “Prime-1” (or the equivalent grade) by Moody’s or “A-1”
(or the equivalent grade) by S&P.

“Citibank” has the meaning specified in the preamble.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Communications” has the meaning specified in Section 9.02(b).

“Compliance Certificate” means a certificate executed by the chief financial
officer or the deputy chief financial officer of the Parent Guarantor delivered
with financial statements in accordance with Section 5.01(i)(ii) and
(iii) (a) stating that no Default has occurred and is continuing and (b) setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 and (c) in the event of any change in generally accepted
accounting principles used in the preparation of the financial statements
delivered with such Compliance Certificate, and if necessary for determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP.

 

4



--------------------------------------------------------------------------------

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Controlled Person” has the meaning specified in Section 6.01(j).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money or for money raised under a bill facility or similar
facility, (b) all indebtedness of such Person for the deferred purchase price of
property or services that would appear as a liability on a statement of
financial position of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business with payment terms of
not more than 180 days, (ii) royalties and (iii) Programming Liabilities),
(c) all Obligations of such Person evidenced by notes, bonds (other than
performance and similar bonds), debentures, loan stock or other similar
instruments, (d) all Obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) the principal component of the Obligations of
such Person as lessee under leases that are, in accordance with GAAP, capital or
finance leases (“Capitalized Leases”), (f) all Obligations, contingent or
otherwise, of such Person under acceptance, letter of credit, note purchase
facility or other discounting arrangement or similar facilities and any
indemnity given in respect of any of them (other than any letter of credit in
support of (i) trade payables incurred in the ordinary course of business with
an expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties and (iii) Programming Liabilities), (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any capital stock or shares of or other ownership or profit interest
in the equity of such Person or any of its Affiliates or any warrants, rights or
options to acquire such capital stock or shares, valued, in the case of
Redeemable Preferred Stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued dividends thereon that have not been paid on
the stated date for payment thereof, but excluding any Obligation arising solely
as a result of the declaration of a dividend on any capital stock or shares of
such Person, (h) all Debt of others referred to in clauses (a) through (g) above
guaranteed directly or indirectly in any legally binding manner by such Person,
or in effect guaranteed in any legally binding manner directly or indirectly by
such Person through an agreement (each such agreement, a “Debt Guaranty”),
provided, that, for purposes of this Agreement the Debt of such Person shall be
equal to the obligations of such Person under the applicable Debt Guaranty as
and to the extent that there is a demand for payment under such Debt Guaranty,
(i) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (ii) to purchase, sell or lease (as lessee or lessor)
property, or to purchase

 

5



--------------------------------------------------------------------------------

or sell services, primarily for the purpose of enabling the debtor to make
payment of such Debt or to assure the holder of such Debt against loss, (iii) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (iv) otherwise to assure a
creditor against loss in a legally binding manner, and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt, valued at the lesser of the amount of such Debt and the
fair market value of such property. Notwithstanding anything stated herein to
the contrary, for the purposes of this Agreement the following shall not
constitute “Debt”: (A) the TOPrSSM Securities, (B) any Obligation owed between
members of the Reporting Group, (C) any Obligation which is payable by its terms
or at the option of the Parent Guarantor or other member of the Reporting Group
in equity securities other than the BUCSSM Securities and (D) preferred limited
liability membership interests (or equivalent interests) held by a third party,
the proceeds of which are used to fund Content financing.

“Debt Guaranty” has the meaning specified in clause (h) of the definition of
“Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Default Termination Notice” has the meaning specified in Section 2.01(b).

“Dollars” and “US$” each means the lawful currency of the United States.

“Dollar Equivalent” of any currency (other than Dollars) on any date means the
equivalent in Dollars of such currency determined by using the quoted spot rate
at which the Agent’s principal office in London offers to exchange Dollars for
such currency in London at approximately 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law,

 

6



--------------------------------------------------------------------------------

Environmental Permit or Hazardous Materials or arising from alleged injury or
threat of injury to health, safety or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the European Monetary Union
legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

7



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/32 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Reuters Screen LIBOR01 Page (or any successor page)
is unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Guaranty Debt” means, at any time, the excess, if any, of the aggregate
Dollar Equivalent amount of all Debt Guaranties by members of the Reporting
Group of Debt of Persons which are not members of the Reporting Group, over
US$800,000,000.

“Exchange Securities” has the meaning specified in the definition of “TOPrSSM
Securities”.

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

 

8



--------------------------------------------------------------------------------

“Existing Liens” have the meaning specified in Section 5.02(a)(i).

“Extension Date” has the meaning specified in Section 2.19(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Film Special Purpose Vehicle” means any Special Purpose Vehicle established for
the sole purpose of financing, producing, distributing, acquiring, marketing,
licensing, syndicating, publishing, transmission or other exploitation of
Content.

“Finance Securities” has the meaning specified in the definition of “TOPrSSM
Securities”.

“Finance Trust Securities” has the meaning specified in the definition of
“BUCSSM Securities”.

“Financing Subsidiary” means each Subsidiary of the Parent Guarantor organized
solely for the purpose of providing financing for the members of the Reporting
Group and holding no assets other than loans or advances to other members of the
Reporting Group, cash and Cash Equivalents and immaterial amounts of other
assets.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum dated April 13, 2007
used in connection with the syndication of the Commitments.

“Initial Issuing Banks” has the meaning specified in the preamble.

“Initial Lenders” has the meaning specified in the preamble.

 

9



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after (i) the
final Termination Date, or (ii) the Termination Date of any Non-Consenting
Lender unless, after giving effect to any reduction of the Revolving Credit
Commitments on such Termination Date, the aggregate principal amount of
Eurodollar Rate Advances with Interest Periods expiring after such Termination
Date plus the Available Amount of Letters of Credit expiring after such
Termination Date shall not exceed the aggregate amount of Revolving Credit
Commitments of the Consenting Lenders (including any replacement Lenders).

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any such Borrowing, the Borrower shall not be entitled to
select an Interest Period having duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of nine or twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

10



--------------------------------------------------------------------------------

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business, or the acquisition of receivables owing to any member of the Reporting
Group from and the making of advances to, suppliers, producers, customers and
individuals constituting the “talent” of such Person to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“Investment Preferred Stock” means Preferred Stock issued by any Financing
Subsidiary of the Parent Guarantor and guaranteed by the Parent Guarantor that
would be classified as equity of the Parent Guarantor under GAAP and that is
issued with an aggregate liquidation preference not exceeding US$345,000,000.

“Issuing Bank” means an Initial Issuing Bank and any Eligible Assignee to which
a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
for the benefit of the Borrower to be established and maintained by the Agent,
over which the Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Agent.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or 2.19 and each
Person that shall become a party hereto pursuant to Section 9.07.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on the signature
pages hereto under the caption “Letter of Credit Commitment” or, if such Initial
Issuing Bank has entered into one or more Assignment and Acceptances, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) US$600,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

11



--------------------------------------------------------------------------------

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Document” means this Agreement, the Notes and the other L/C Related
Documents.

“Loan Parties” means the Borrower and the Parent Guarantor.

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of any Person which results in such Person
becoming a Consolidated Subsidiary of the Parent Guarantor, or a business unit
or division of, any Person and (b) involves the payment of consideration by the
Parent Guarantor and its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash consideration consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
consideration) in excess of 10% of Consolidated Tangible Assets of the Reporting
Group (determined as of the most current audited financial statements delivered
in accordance with Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Reporting Group taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Reporting Group taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or (c) the ability of the members of the
Reporting Group to perform their Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Parent Guarantor or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
10% of Consolidated Tangible Assets of the Reporting Group (determined as of the
most current audited financial statements delivered in accordance with
Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any

 

12



--------------------------------------------------------------------------------

ERISA Affiliate and at least one Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include (a) the obligation
to pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by any Loan Party under
this Agreement and (b) the obligation to reimburse any amount in respect of any
of the foregoing that any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party.

“Operating Income Leverage Ratio” has the meaning specified in Section 5.03.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Parent Guarantor” has the meaning set forth in the preamble.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Film Financing” means Debt and equity financing arrangements with
third parties for the financing, production, distribution, acquisition,
marketing, licensing, syndication, publishing, transmission or other
exploitation of Content by any Person in which any interest held by a member of
the Reporting Group is held through a Film Special Purpose Vehicle and as to
which no member of the Reporting Group has incurred any Debt other than through
such Film Special Purpose Vehicle.

 

13



--------------------------------------------------------------------------------

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and in the ordinary course of business, including Liens for taxes,
assessments and governmental charges or levies that are either (i) not yet
overdue or (ii) being contested in good faith and by appropriate proceedings and
as to which appropriate reserves are being maintained; (c) any Lien or pledge
created or subsisting in the ordinary course of business over documents of
title, insurance policies or sale contracts in relation to commercial goods to
secure the purchase price thereof; (d) any Lien with respect to documents of
title to any asset or over cash paid to purchase such asset, to the extent
arising from the delivery thereof to any financial institution or firm of
lawyers or title company to be held in escrow pursuant to any agreement or
arrangement for the purchase or sale of such asset, provided that (i) such
agreement or arrangement is not in respect of Debt described in clause (a) or
(c) of the definition of Debt of any member of the Reporting Group, (ii) such
documents of title are held in escrow only pending the satisfaction of
conditions precedent to the purchase or sale of such asset and (iii) such
agreement or arrangement and the related purchase or sale are not otherwise
prohibited under this Agreement; (e) pledges or deposits in connection with
worker’s compensation, unemployment insurance and other social security
legislation, (f) Liens to secure performance bonds incurred in the ordinary
course of business; (g) any Lien with respect to any asset (including, without
limitation, securities, documents of title and source codes), to the extent
arising from the delivery of such asset to any financial institution, firm of
lawyers, title company or other entity that holds assets in escrow or custody,
to be held in escrow pursuant to any agreement or arrangement granted in the
ordinary course of business; (h) statutory Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other like Liens arising in the
ordinary course of business and with respect to amounts not yet delinquent or
being contested in good faith by appropriate proceedings, if a reserve or other
appropriate provision has been made; (i) easements, rights of way and other
encumbrances on title to real property that do not materially adversely affect
the use of such property for its present purposes; provided that, in the case of
clause (a) and (c) of this definition, there is no default in the underlying
obligation secured by such encumbrance or such obligation is being contested in
good faith and by appropriate proceedings, and (j) any banker’s right of set off
or combination of accounts conferred in the ordinary course of banking
arrangements.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning set forth in Section 9.02(b).

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Primary Currency” has the meaning specified in Section 9.13(b).

 

14



--------------------------------------------------------------------------------

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 6 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Public Senior Debt” means Senior Debt of any member of the Reporting Group that
is registered pursuant to a registration statement filed with the U.S.
Securities and Exchange Commission or any comparable national or state
regulatory or governmental body in any jurisdiction of the United States or
otherwise, plus any Senior Debt that any member of the Reporting Group has
issued and provided registration rights to the holders of such privately placed
securities in connection with such issuance.

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder, provided that no
such capital stock or shares shall be considered to be Redeemable, or to be
Debt, solely pursuant to clause (a) or (b) hereof if the issuer’s undertaking to
redeem any such capital stock or shares may be satisfied in full, at its option,
by the delivery to the holders thereof of ordinary shares of the Parent
Guarantor.

“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A., Bank of America,
N.A. and BNP Paribas.

“Register” has the meaning specified in Section 9.07(d).

“Reporting Group” means the Parent Guarantor and its Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Revolving Credit Commitments.

“Responsible Officer” means of the following Persons: the chief financial
officer, chief executive officer, deputy chief financial officer or the
treasurer of either of the Parent Guarantor or the Borrower, or the Group
General Counsel of the Parent Guarantor.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on the signature pages hereof under the caption
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into any Assignment and Acceptance,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.07(d), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18.

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Special Purpose Vehicle” means a Person that is, or was, established: (a) with
a separate legal identity and limited liability; (b) as a member of the
Reporting Group; and (c) for the sole purpose of a single transaction, or series
of related transactions, and that has no assets and liabilities other than those
directly acquired or incurred in connection with such transaction(s).

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means (a) any corporation, partnership, joint
venture, trust or estate of which (or in which) more than 50% of (i) the issued
and outstanding capital stock, voting shares or ordinary shares having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such partnership or
joint venture or (iii) the beneficial interest in such trust or estate, is at
the time directly or indirectly owned or

 

16



--------------------------------------------------------------------------------

controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, (b) in
relation to any Person that is, or becomes, subject to the Australian
Corporations Law, (i) a “subsidiary” of such Person as defined in and for the
purposes of the Australian Corporations Law, (ii) if such Person has appointed
or is in a position to appoint one or more directors of another corporation and
that director or those directors are in a position to cast, or control the
casting of, more than one-half of the maximum number of votes that might be cast
at a meeting of directors of that other corporation, such other corporation, and
(iii) where the expression is used in this Agreement in connection with the
content or preparation of consolidated financial statements (as defined in the
Australian Corporations Law), any “Entity” (as defined in Section 64A of the
Australian Corporations Law) that such Person is taken to control (as defined in
Section 50AA of the Australian Corporations Law) and (c) in the case of a Person
that is an English company, any other Person that is a “subsidiary” of such
Person as defined pursuant to Section 736 of the English Companies Act 1985.

“Subsidiary Guarantor” has the meaning specified in Section 5.01(i).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(i).

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) May 23, 2012, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“TOPrSSM Securities” means (i) the 5% Exchangeable Trust Originated Preferred
Securities issued by News Corporation Exchange Trust pursuant to the terms of an
Amended and Restated Declaration of Trust dated as of November 12, 1996, as
amended (the “Exchange Securities”), (ii) the 5% Trust Originated Preferred
Securities issued by News Corporation Finance Trust pursuant to the terms of an
Amended and Restated Declaration of Trust dated as of November 12, 1996, as
amended (the “Finance Securities”), (iii) the 5% Subordinated Discount
Debentures due 2016 issued by the Borrower pursuant to the terms of an Indenture
dated as of November 12, 1996 and the guarantees thereof provided for therein,
(iv) the guarantee of the Exchange Securities provided by the Parent Guarantor
pursuant to the terms of a Preferred Securities Guarantee Agreement dated as of
November 12, 1996, as amended, (v) the guarantee of the Finance Securities
provided by the Parent Guarantor pursuant to the terms of a Preferred Securities
Guarantee Agreement dated as of November 12, 1996, as amended, and (vi) the
Borrower’s obligations under the Warrant Agreement dated as of November 12, 1996
and the guarantees thereof provided for therein.

“Type” has the meaning specified in the definition of “Advance”.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
such Issuing Bank’s Letter of Credit Commitment minus the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.

“United States” has the meaning specified in Section 2.14(d).

 

17



--------------------------------------------------------------------------------

“United States person” has the meaning specified in Section 2.14(d).

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro Rata
Share of the aggregate Available Amount of all the Letters of Credit outstanding
at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States consistent with such principles in effect as of
June 30, 2006 (“Initial GAAP”), provided that, to the extent there is any change
in Initial GAAP that is not material in respect of the calculation of compliance
with the covenants set forth in Section 5.03, Borrower may construe all
accounting terms not specifically defined herein in accordance with Initial
GAAP, as changed (such applicable accounting principles, “GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances in Dollars to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed at any time such Lender’s Unused Commitment.
Each Borrowing shall be in an aggregate amount of US$25,000,000 or an integral
multiple of US$5,000,000 in excess thereof and shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”
and, collectively, “Letters of Credit”) in Dollars or Euros for the account of
the Borrower from time to time on any Business Day during the period from the
Effective Date until 30 days before the final Termination Date in an aggregate
Available Amount (converting all Euros into the then Dollar Equivalent thereof)
(i) not exceeding at any time (x) for all Letters of Credit, the Letter of
Credit Facility at such time and (y) for all Letters of Credit issued by each
Issuing Bank, such Issuing Bank’s Letter of Credit Commitment at such time and
(ii) for each such Letter of Credit not to exceed an amount equal to the Unused
Commitments of the Lenders at such time. Each Letter of Credit shall be in an
amount of US$5,000,000 or more. No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal, but not including any Letter of Credit issued in favor of an Italian
tax authority, which may have an expiration date not later than six years after
the issuance thereof) later than (x) the date that is one year

 

18



--------------------------------------------------------------------------------

after the date of issuance thereof, but may by its terms be renewable annually
upon notice (a “Notice of Renewal”) given to the Issuing Bank that issued such
Letter of Credit and the Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least three Business Days
prior to the date of the proposed renewal of such Letter of Credit and upon
fulfillment of the applicable conditions set forth in Article III unless such
Issuing Bank has notified the Borrower (with a copy to the Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 Business Days prior to the date of automatic renewal of its
election not to renew such Letter of Credit (a “Notice of Termination”) and
(y) 10 Business Days prior to the final Termination Date, provided that no
Letter of Credit may expire after the Termination Date of any Non-Consenting
Lender if, after giving effect to such issuance, the aggregate Revolving Credit
Commitments of the Consenting Lenders (including any replacement Lenders) for
the period following such Termination Date would be less than the Available
Amount of the Letters of Credit expiring after such Termination Date; provided,
further, that the terms of each Letter of Credit that is automatically renewable
annually shall (1) require the Issuing Bank that issued such Letter of Credit to
give the beneficiary named in such Letter of Credit notice of any Notice of
Termination, (2) permit such beneficiary, upon receipt of such notice, to draw
under such Letter of Credit prior to the date such Letter of Credit otherwise
would have been automatically renewed and (3) not permit the expiration date
(after giving effect to any renewal) of such Letter of Credit in any event to be
extended to a date later than 10 Business Days before the final Termination
Date. If either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the relevant Issuing Bank may in
its discretion, unless instructed to the contrary by the Agent or the Borrower,
deem that a Notice of Renewal had been timely delivered and in such case, a
Notice of Renewal shall be deemed to have been so delivered for all purposes
under this Agreement. Each Letter of Credit shall contain a provision
authorizing the Issuing Bank that issued such Letter of Credit to deliver to the
beneficiary of such Letter of Credit, upon the occurrence and during the
continuance of an Event of Default, a notice (a “Default Termination Notice”)
terminating such Letter of Credit and giving such beneficiary 15 Business Days
to draw such Letter of Credit. Within the limits referred to above, the Borrower
may request the issuance of Letters of Credit under this Section 2.01(b), repay
any Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
Each letter of credit listed on Schedule 2.01(b) shall be deemed to constitute a
Letter of Credit issued hereunder, and each Lender that is an issuer of such a
Letter of Credit shall, for purposes of Section 2.03, be deemed to be an Issuing
Bank for each such Letter of Credit, provided that any renewal or replacement of
any such Letter of Credit shall be issued by an Issuing Bank pursuant to the
terms of this Agreement.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier or telex. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier or telex in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 9.02.

 

19



--------------------------------------------------------------------------------

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than US$25,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than 15 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telex, telecopier or cable. Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier or telex, specifying therein the requested
(A) date of such issuance (which shall be a Business Day), (B) Available Amount
of such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit, and shall be accompanied by such customary application and
agreement for letter of credit as such Issuing Bank may specify to the Borrower
requesting such issuance for use in connection with such requested Letter of
Credit (a “Letter of Credit Agreement”). If the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion, such

 

20



--------------------------------------------------------------------------------

Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower requesting
such issuance at its office referred to in Section 9.02 or as otherwise agreed
with the Borrower in connection with such issuance. In the event and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Pro Rata Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Share of the Available Amount of such Letter of Credit at each time
such Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 2.19 or Section 9.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which, in the case of a
Letter of Credit denominated in Dollars, shall be a Base Rate Advance, in the
amount of such draft or, in the case of a Letter of Credit denominated in Euros,
shall be a Base Rate Advance in the Dollar Equivalent on the date such draft is
paid, provided, that the Borrower shall indemnify the Agent and the Lenders for
any currency exchange losses sustained as a result of the Borrower’s repayment
in Dollars of any Letter of Credit denominated in Euros. Each Issuing Bank shall
give prompt notice (and such Issuing Bank will use its commercially reasonable
efforts to deliver such notice within one Business Day) of each drawing under
any Letter of Credit issued by it to the Borrower and the Agent. Upon written
demand by such Issuing Bank, with a copy of such demand to the Agent, each
Lender shall pay to the Agent such Lender’s Pro Rata Share of such outstanding
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Advance to be funded by such Lender. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Pro Rata Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

 

21



--------------------------------------------------------------------------------

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent
and each Lender on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the later of the Effective Date and the effective date specified in the
Assumption Agreement or in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing June 30, 2007, and on the
final Termination Date.

(b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Pro Rata Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2007, and on the final Termination Date, and after such
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to
Section 2.07(b).

(ii) The Borrower shall pay to each Issuing Bank for its own account such
reasonable fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as have been agreed between the Borrower and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
of the Lenders, provided that each partial reduction shall be in the aggregate
amount of US$25,000,000 or an integral multiple of US$5,000,000 in excess
thereof.

SECTION 2.06. Repayment of Advances. (a) Advances. The Borrower shall repay to
the Agent for the ratable account of each Lender on the Termination Date
applicable to such Lender the aggregate principal amount of the Advances made by
such Lender and then outstanding.

(b) Letter of Credit Reimbursements. The obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, relating

 

22



--------------------------------------------------------------------------------

to any Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by the Borrower is without prejudice to, and does not
constitute a waiver of, any rights the Borrower might have or might acquire as a
result of the payment by any Lender of any draft or the reimbursement by the
Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply (but materially complies)
with the terms of such Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time plus (z) the Applicable Utilization Fee in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to

 

23



--------------------------------------------------------------------------------

the sum of (x) the Eurodollar Rate for such Interest Period for such Advance
plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a) or (f), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than US$25,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

24



--------------------------------------------------------------------------------

(f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurodollar
Rate for any Eurodollar Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
US$25,000,000 or an integral multiple of US$5,000,000 in excess thereof and
(y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(d).

(b) Mandatory Prepayments. (i) If the Agent notifies the Borrower on the second
Business Day prior to any interest payment date that the sum of (A) the
aggregate principal amount of all Advances then outstanding plus (B) the
aggregate Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (C) the Dollar Equivalent in (determined on the third Business
Day prior to such interest payment date) of the aggregate Available Amount of
all Letters of Credit denominated in Euros then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments of the Lenders on such date, the Borrower
shall, within two Business Days after receipt of such notice, prepay the

 

25



--------------------------------------------------------------------------------

outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum after such payment to an amount
not to exceed 100% of the aggregate Revolving Credit Commitments of the Lenders.
The Agent shall provide such notice to the Borrower at the request of any
Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.

(c) Letters of Credit. The Borrower shall, on the day that is seven (7) Business
Days prior to the final Termination Date, pay to the Agent for deposit in the
L/C Cash Collateral Account (a) an amount in Euros sufficient to cause the
amount of Euros on deposit in the L/C Cash Collateral Account to equal 100% of
the aggregate Available Amount of all Letters of Credit then outstanding
denominated in Euros and (b) an amount in Dollars sufficient to cause the amount
of Dollars on deposit in the L/C Cash Collateral Account to equal 100% of the
aggregate Available Amount of all Letters of Credit then outstanding denominated
in Dollars. Upon the drawing of any such Letter of Credit, to the extent funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the Issuing Banks to the extent permitted by applicable law, and if
so applied, then such reimbursement shall be deemed a repayment of the
corresponding Advance in respect of such Letter of Credit. After any such Letter
of Credit shall have expired or been fully drawn upon and all other obligations
of the Borrower thereunder shall have been paid in full, the equivalent amount
deposited in such L/C Cash Collateral Account in respect of such Letter of
Credit shall be promptly returned to the Borrower.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that (i) before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender and (ii) such Lender shall,
in making demand under this Section, certify that such Lender is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrower hereunder. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or

 

26



--------------------------------------------------------------------------------

based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder; provided, however, that before making any such demand, each
Lender shall, in making demand under this Section, certify that such Lender is
treating substantially all similarly situated borrowers in a manner that is
consistent with the treatment afforded the Borrower hereunder. A certificate as
to such amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof. Any Lender making a claim for compensation under
this Section 2.11 may be required to assign all of its rights and obligations
hereunder upon a request by the Borrower in accordance with Section 9.07.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance, and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender. Any Lender that is
prohibited from performing its obligations to make Eurodollar Rate Advances or
to continue to fund or maintain Eurodollar Rate Advances may be required to
assign all of its rights and obligations hereunder upon a request by the
Borrower in accordance with Section 9.07.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.11, 2.14 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.18 or an
extension of the Termination Date pursuant to Section 2.19, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the

 

27



--------------------------------------------------------------------------------

Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due to the fullest extent permitted by
law.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees and Letter of Credit commissions shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to

 

28



--------------------------------------------------------------------------------

deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) as a result of payments hereunder and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) provides to the Borrower a certificate
as to the amount of such payment or liability.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. Any Lender claiming the benefits of the exemption of the portfolio
interest under Section 871(h) or 881(c) of the Code shall provide each of the
Agent and the Borrower, in addition to the Forms W-8BEN provided pursuant to the
preceding sentence, a certificate, in form and substance reasonably satisfactory
to the Borrower, to the effect that such Lender is not a “bank” within the
meaning of Section 881(c )(3)(C) of the Internal Revenue Code. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered excluded from

 

29



--------------------------------------------------------------------------------

Taxes; provided, however, that, if at the date of the Assumption Agreement or
the Assignment and Acceptance pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was entitled to payments under
subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.14(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to change the jurisdiction of its Eurodollar Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(h) Any Lender making a claim for compensation under this Section 2.14 may be
required to assign all of its rights and obligations hereunder upon a request by
the Borrower in accordance with Section 9.07.

(i) In the event a Lender is entitled, on the effective date of an Assumption
Agreement or Assignment or Acceptance, to the benefits of a payment pursuant to
this Section 2.14, an assignee or novatee of such Lender shall be entitled to
the same benefits of payment (in addition to any future benefits of payment that
may arise with respect to such assignee) that would have been available to such
Lender had such Lender not entered into the related Assumption Agreement or
Assignment and Acceptance with such assignee or novatee and then only to the
extent the relevant amounts are incurred by such assignee or novatee.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 9.04(c)) in excess of its Pro Rata Share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

30



--------------------------------------------------------------------------------

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, at any time but in any event not more than five (5) times prior to
the final Termination Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitment be increased by an amount of
$25,000,000 or an integral multiple thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled final
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$2,500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, (A) the Public Debt Rating
shall be not lower than BBB- from S&P and not lower than Baa3 from Moody’s and
(B) the applicable conditions set forth in Article III shall be satisfied. The
Borrower may simultaneously (x) request one or more of the Lenders to increase
the amount of its Commitment and/or (y) arrange for one or more banks or
financial institutions not a party hereto to become parties to and Lenders under
this Agreement, pursuant to the terms and conditions set forth below.

(b) The Agent shall promptly notify such of the Lenders and one or more Eligible
Assignees as are identified by the Borrower to receive the initiation to
participate in the requested Commitment Increase of a request by the Borrower
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which such Lenders or Eligible Assignees (each such Eligible
Assignee and each

 

31



--------------------------------------------------------------------------------

Eligible Assignee that agrees to an extension of the Termination Date in
accordance with Section 2.19(c), an “Assuming Lender”) wishing to participate in
the Commitment Increase must commit to increase the amount of their respective
Revolving Credit Commitments or to establish their respective Revolving Credit
Commitments, as the case may be (the “Commitment Date”); provided, however, that
the Revolving Credit Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or more. Each Lender that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to increase its Revolving Credit
Commitment. The requested Commitment Increase shall be allocated among the
Lenders willing to participate therein and the Assuming Lenders in such amounts
as are agreed between the Borrower and the Agent.

(c) On each Increase Date, each Assuming Lender shall become a Lender party to
this Agreement as of such Increase Date and the Revolving Credit Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

(i)(A) certified copies of resolutions of the Board of Directors of the Borrower
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement, (B) if reasonably requested
by the Agent, an opinion of counsel for the Borrower (which may be in-house
counsel), and (C) a consent of the Parent Guarantor;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.18(a) and in the immediately preceding sentence of this
Section 2.18(c), the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) and the Borrower, on or before 1:00 P.M. (New
York City time), by telecopier, of the occurrence of the Commitment Increase to
be effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, make available for the account
of its Applicable Lending Office to the Agent at the Agent’s Account, in same
day funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase) and, in the case of such Increasing Lender, an amount equal to the
excess of (i) such Increasing Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase) over (ii) such Increasing Lender’s ratable
portion of the Borrowings then outstanding (calculated based on its Revolving
Credit Commitment (without giving effect to the relevant Commitment Increase) as
a percentage of the aggregate Revolving Credit Commitments (without giving
effect to the relevant Commitment Increase). After the Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective Applicable Lending Offices

 

32



--------------------------------------------------------------------------------

in an amount to each other Lender such that the aggregate amount of the
outstanding Advances owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase); provided, however, any funds distributed to
such Lender will be applied as follows: (x) to any Eurodollar Advances with
Interest Periods ending on the Increase Date; (y) to any outstanding Base Rate
Advances; and (z) then to any other outstanding Eurodollar Advances.

SECTION 2.19. Extension of Termination Date. (a) At least 45 days but not more
than 90 days prior to any anniversary of the Effective Date, the Borrower, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration; provided the
final Termination Date may not extend more than two years from the initial
Termination Date. The Agent shall promptly notify each Lender of such request,
and each Lender shall in turn, in its sole discretion, not later than 20 days
prior to such anniversary date, notify the Borrower and the Agent in writing as
to whether such Lender will consent to such extension. If any Lender shall fail
to notify the Agent and the Borrower in writing of its consent to any such
request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Borrower not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Article III shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.19, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Revolving Credit
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.19 on or prior to the applicable Extension Date, the Revolving
Credit Commitment of such Non-Consenting Lender shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 8.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Revolving Credit Commitments in an
aggregate amount that exceeds the amount of the Revolving Credit Commitments of
the Non-Consenting Lenders, such Revolving Credit Commitments shall be allocated
among the Consenting Lenders willing to accept such assignments in such amounts
as are agreed between the Borrower and the Agent, and the Non-Consenting Lenders
and the Consenting Lenders shall execute and deliver the requisite Assignments
and Acceptances to effect such assignments. If after giving effect to the
assignments of Revolving Credit Commitments described above there remains any
Revolving Credit Commitments of Non-Consenting Lenders, the Borrower may arrange
for one or

 

33



--------------------------------------------------------------------------------

more Consenting Lenders or other Eligible Assignees as Assuming Lenders to
assume, pursuant to Assignments and Acceptances, effective as of the Extension
Date, any Non-Consenting Lender’s Revolving Credit Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Credit Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $5,000,000 unless the amount of the Commitment of such Non-Consenting
Lender is less than $5,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Revolving Credit Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder (other than its obligations under Section 8.05 as to matters occurring
prior to such date) shall, by the provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Article III, the
Termination Date then in effect for each such Lender shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled

 

34



--------------------------------------------------------------------------------

Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Assuming Lender.

(e) Notwithstanding the above, at any time prior to the effectiveness of any
extension of the Termination Date in effect, the Borrower may withdraw its
request for extension of the Termination Date.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) There shall have occurred no Material Adverse Change since June 30, 2006.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of each Loan Party and its Subsidiaries as they shall
have requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Parent Guarantor, dated the Effective Date,
stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date,

(ii) No event has occurred and is continuing that constitutes a Default; and

 

35



--------------------------------------------------------------------------------

(iii) Appropriate notice has been delivered, and all other action required has
been taken, to effectuate the release of all Subsidiaries of the Parent
Guarantor from their respective guaranties of Public Senior Debt, such release
to be effective on the Effective Date.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving this Agreement and the documents executed and delivered in
connection herewith, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(iii) A certificate of an Authorized Officer of each Loan Party certifying the
names and true signatures of the officers of the Authorized Officers of such
Loan Party authorized to execute and deliver this Agreement and the other
documents to be delivered hereunder.

(iv) A favorable opinion of Hogan & Hartson L.L.P., counsel for the Loan
Parties, in form and substance satisfactory to the Agent.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(i) The Loan Parties shall have terminated the commitments of the lenders and
repaid or prepaid in full all amounts outstanding under the Five Year Credit
Agreement dated as of June 27, 2003 among the Borrower, certain other borrowers
and guarantors parties thereto, the lenders parties thereto and Citibank, N.A.,
as administrative agent; provided that letters of credit outstanding under such
credit agreement and listed on Schedule 2.01 shall be deemed to have been issued
under this Agreement. By execution of this Agreement, each of the Lenders that
is a lender under the credit agreement referred to above hereby waives the
requirement set forth in Section 2.04 of such credit agreement of three business
days’ prior notice to the termination of its commitments thereunder.

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit or renew a Letter of Credit, each
Commitment Increase and each extension of Commitments pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, issuance, renewal, Commitment
Increase or extension of Commitments (a) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, Notice of Renewal, request for Commitment Increase or request for
extension of Commitments and the acceptance by the Borrower of the proceeds
thereof shall constitute a representation and warranty by the Borrower that both
on the date of such notice and on the date of such Borrowing, issuance, renewal,
Commitment Increase and applicable Extension Date, as the case may be, such
statements are true):

(i) the representations and warranties contained in Section 4.01 (other than, in
the case of a Borrowing, issuance or renewal of a Letter of Credit, the
representations and warranties set forth in the last sentence of subsection
(e) thereof and in subsection (g) thereof) are correct on and as of such date,
before and after giving effect to such Borrowing, issuance, renewal, Commitment
Increase or extension of Commitments, as the case may be, and to the application
of the proceeds therefrom, as though made on and as of such date, and

 

36



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
Borrowing, issuance, renewal, Commitment Increase or extension of Commitments,
as the case may be, or from the application of the proceeds therefrom, that
constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Such Loan Party (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) is
duly qualified and is in good standing as a foreign corporation in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, except, in each case, to the
extent the failure to be so qualified and in good standing would not have a
Material Adverse Effect and (iii) has all requisite corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by each Loan Party of this Agreement
and the other transactions contemplated hereby, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Loan Party’s Constitutive Documents, (ii) violate
any applicable law or contractual restriction binding on or affecting any Loan
Party, any of its Subsidiaries or any of their properties or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party or any of its Subsidiaries.

(c) All authorizations or approvals and other actions by, and all notices to and
filings with, any governmental authority or regulatory body or any other third
party that are required to be obtained or made by the Loan Parties for (i) the
due execution, delivery, recordation, filing or performance by any Loan Party of
this Agreement, or for the consummation of the other

 

37



--------------------------------------------------------------------------------

transactions contemplated hereby or (ii) the exercise by the Agent or any Lender
of its rights under this Agreement have been duly obtained, taken, given or made
and are in full force and effect.

(d) This Agreement has been duly executed and delivered by each Loan Party party
hereto. This Agreement is the legal, valid and binding obligation of each Loan
Party party hereto, enforceable against such Loan Party in accordance with its
terms.

(e) The Consolidated statement of financial position of the Parent Guarantor as
at June 30, 2006, and the related Consolidated statement of financial
performance and statement of cash flow of the Parent Guarantor for the fiscal
year then ended, accompanied by an opinion of Ernst & Young, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the Consolidated financial condition of the Parent Guarantor as at such date and
the Consolidated results of the operations of the Parent Guarantor for the
period ended on such date, all in accordance with generally accepted accounting
principles applied on a consistent basis. Since June 30, 2006, there has been no
Material Adverse Change.

(f) Neither the Information Memorandum nor any other information, exhibit or
report furnished by any Loan Party to the Agent or any Lender in connection with
the negotiation of this Agreement or pursuant to the terms of this Agreement
contained when made any untrue statement of a material fact or, when taken
together with the public filings of the Parent Guarantor, omitted to state a
material fact necessary to make the statements made therein not misleading when
made.

(g) There is no action, suit, investigation known to the Borrower, litigation or
proceeding affecting any Loan Party or any of their Subsidiaries, including any
Environmental Action, pending or, to the best knowledge of each Loan Party,
threatened before any court, governmental agency or arbitrator that would be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect.

(h) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

(i) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Loan Party or of the Reporting
Group on a Consolidated basis) subject to the provisions of Section 5.02(a) or
subject to any restriction contained in any agreement or instrument between any
Loan Party and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 6.01(e) will be Margin Stock.

(j) No Loan Party is an “investment company,” or “controlled” by an “investment
company,” as such terms are defined in the U.S. Investment Company Act of 1940,
as amended. Neither the making of any Advances nor the application of the
proceeds or repayment thereof by any Loan Party, nor the consummation of the
other transactions contemplated hereby, will violate any provision of such Act
or any rule, regulation or order of the U.S. Securities and Exchange Commission
thereunder.

(k) The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens. On and after the Effective Date, no Public Senior
Debt of any Loan Party will be guaranteed by any Person other than the Parent
Guarantor.

 

38



--------------------------------------------------------------------------------

(l) The entry into and performance by the Parent Guarantor of its obligations
under this Agreement is for its commercial benefit and is in its commercial
interests.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent or overdue,
(i) all taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon its property, except to the
extent that, in respect of clauses (i) and (ii), the failure to pay and
discharge such taxes and claims would not be reasonably likely to have a
Material Adverse Effect; provided, however, that neither any Loan Party nor any
of its Subsidiaries shall be required to pay or discharge any such tax or lawful
claim that is being contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained, but only so long as such
contest could not subject any Lender to (A) any criminal penalty or liability or
(B) any material civil penalty or liability for which such Lender is not
indemnified under Section 9.04.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice for the industries in which such Loan Party or such
Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted under Section 5.02(c); and
provided further that no Loan Party shall be required to preserve any right or
franchise if the Board of Directors of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof is not disadvantageous in any material
respect to such Loan Party or the Lenders.

(e) Visitation Rights. During normal business hours, and so long as no Event of
Default has occurred and is continuing, upon ten (10) days prior notice and only
twice a year, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit during normal business hours the properties of, such Loan Party and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of such Loan
Party and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants.

 

39



--------------------------------------------------------------------------------

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
and laws applicable to such Person in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all material transactions otherwise permitted under this Agreement with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to such Loan Party or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(i) transactions between or among Parent Guarantor and/or between or among the
members of the Reporting Group, (ii) Permitted Film Financings, (iii) any
arrangements with officers, directors, representatives or other employees of
Parent Guarantor and its Subsidiaries relating specifically to employment,
(iv) loans to employees of any member of the Reporting Group, (v) the payment of
dividends, (vi) transactions entered into prior to the date hereof or
contemplated by any agreement entered into prior to the date hereof,
(vii) Investments in an Affiliate in consideration for the issuance of ordinary
shares or other equity capital (other than Redeemable Preferred Stock), and
(viii) transactions with any of their Affiliates conducted in the ordinary
course of business of such Loan Party or Subsidiary except to the extent that
such transaction is in connection with (A) the creation, incurrence, assumption
or existence of any Lien or Debt, (B) any merger or consolidation, (C) the
making or holding of any Investment or (D) the prepayment, redemption, purchase,
defeasement or other satisfaction of any Debt; provided, however, that,
notwithstanding the foregoing, transactions entered into by any member of the
Reporting Group with any Affiliate thereof (a “Subject Affiliate”), which
transactions are entered into by other shareholders or partners of such Subject
Affiliate that are not otherwise themselves Affiliates of such member and on the
same terms and for the same consideration (taking into account their relative
percentage ownership of such Subject Affiliate) as such member of the Reporting
Group shall be deemed to have been entered into on an arm’s-length basis

(i) Reporting Requirements. Furnish to the Agent:

(i) Default Notice. As soon as possible and in any event within five days after
a Responsible Officer becomes aware of a Default that is continuing on the date
of such statement, a statement of the chief financial officer, deputy chief
financial officer or Group General Counsel of the Parent Guarantor setting forth
details of such Default and the action that the Reporting Group has taken and
proposes to take with respect thereto.

(ii) Quarterly Financials. As soon as available and in any event within 55 days
after the end of each of the first three quarters of each fiscal year, a
Consolidated statement of financial position of the Parent Guarantor as of the
end of such quarter and Consolidated statement of financial performance and
statement of cash flow of the Parent Guarantor for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, setting
forth in comparative form, in the case of the statement of financial position,
the figures for the preceding fiscal year end from the audited statement of
financial position for such fiscal year and, in the case of the statement of
financial performance and statement of cash flow, the corresponding figures for
the corresponding fiscal period in the preceding fiscal year, all in reasonable
detail

 

40



--------------------------------------------------------------------------------

consistent with the Parent Guarantor’s public filings and duly certified
(subject to year-end audit adjustments) by the chief financial officer or deputy
chief financial officer of the Parent Guarantor as having been prepared in
accordance with generally accepted accounting principles, together with a
Compliance Certificate.

(iii) Annual Financials. As soon as available and in any event within 100 days
after the end of each fiscal year (i) a copy of the annual report for such year
for the Parent Guarantor, including therein a Consolidated statement of
financial position of the Parent Guarantor as of the end of such fiscal year and
Consolidated statement of financial performance and statement of cash flow of
the Parent Guarantor for such fiscal year, in each case accompanied by an
unqualified (except to the extent any qualification stated therein relates
solely to the effect of any change in generally accepted accounting principles
applicable to the Parent Guarantor) opinion of Ernst & Young or other
independent public accountants of recognized standing acceptable to the Required
Lenders, and (ii) a Compliance Certificate.

(iv) Litigation. Promptly and in any event within 10 days after a Responsible
Officer becomes aware of the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (i) affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(g) or (ii) that challenge the transactions
contemplated by this Agreement (including, without limitation, the rights of any
Borrower to borrow hereunder, the use of the proceeds of any Borrowing hereunder
or the performance by any Loan Party of its Obligations hereunder) or that base
any claim against any Loan Party on such transactions.

(v) Securities Reports. Promptly and in any event within 15 days after the
sending or filing thereof, copies of all material regular, periodic and special
reports, and all registration statements, that any member of the Reporting Group
files with the Securities and Exchange Commission or any governmental authority
that may be substituted therefor, or with any national securities exchange.

(vi) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of each member of the Reporting Group as any Lender may, through the
Agent, from time to time reasonably request.

The Parent Guarantor shall be deemed to have delivered the financial statements
and other information referred to in subclauses (ii), (iii) and (v) of this
Section 5.01(i), when (A) such SEC filings, financials or other information have
been posted on the Internet website of the SEC (http://www.sec.gov) or on the
Parent Guarantor’s own internet website as previously identified to the Agent
and Lenders and (B) with respect to the financial statements referred to in
subclauses (ii) and (iii) of this Section 5.01(i), the Parent Guarantor has
notified the Agent by electronic mail of such posting (it being understood that
if the Parent Guarantor’s own internet website includes an option to subscribe
to a free service alerting subscribers by electronic mail of new SEC filings,
such notice shall be deemed to have been provided). If the Agent or a Lender
requests such SEC filings, financial statements or other information to be
delivered to it in hard copies, the Parent Guarantor shall furnish to the Agent
or such Lender, as applicable, such statements accordingly, provided that no
such request shall affect that such SEC filings, financial statements or other
information have been deemed to have been delivered in accordance with the terms
of the immediately preceding sentence.

(j) Subsidiary Guarantors. (i) Promptly cause to become a guarantor of the
Guaranteed Obligations by execution of a guaranty in form and substance
reasonably satisfactory to the Agent (each, a “Subsidiary Guaranty”) any
Subsidiary that is required to be a guarantor of any Public Senior Debt (a
“Subsidiary Guarantor”). Upon the execution and delivery by Subsidiary Guarantor
of a Subsidiary Guaranty, such Subsidiary Guarantor and shall be deemed to be a
Loan Party hereunder, and each reference in this Agreement to a “Loan Party”
shall also mean and be a reference to such Subsidiary Guarantor, for so long an
such Subsidiary Guaranty is in effect.

(ii) In the case of each Subsidiary Guarantor that enters into a Subsidiary
Guaranty in accordance with clause (i) above, the Borrower shall ensure that (x)
before the execution of any Subsidiary Guaranty, the Agent receives the items
referred to in Section 3.01(h) in respect of such Subsidiary Guarantor and its
Subsidiary Guaranty, and a certificate of an Authorized Officer of the Borrower
with respect to the representations and warranties in Section 4.01; and (y) all
laws in connection with the execution, validity and enforceability of a
Subsidiary Guaranty have been complied with.

 

41



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Liens existing on the date hereof (“Existing Liens”), and Liens replacing,
extending or renewing any such Existing Liens upon or in the same property
theretofore subject to such Existing Lien or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured by such Existing Lien;

(ii) Permitted Liens;

(iii) Liens securing Debt and other Obligations that are not otherwise permitted
to be secured pursuant to this Section 5.02(a) and Attributable Debt, provided
that the value of the aggregate assets of the Reporting Group encumbered by all
such Liens shall not exceed 10% of the Consolidated Tangible Assets of the
Reporting Group;

(iv) Liens on the assets of Film Special Purpose Vehicles securing Debt incurred
for the purpose of effecting Permitted Film Financings;

(v) Liens created in favor of (x) a producer or supplier of Content or (y) any
other Person in connection with the financing of the production, distribution,
acquisition, marketing, licensing, syndication, publication, transmission and/or
other exploitation of Content, in each case above on or with respect to
distribution revenues and/or distribution rights which arise from or are
attributable to such Content;

(vi) Liens under construction, performance and similar bonding arrangements
entered into in the ordinary course of business;

(vii) Liens on property purchased after the date of this Agreement provided that
(A) any such Lien (x) is created solely for the purpose of securing Debt
incurred to finance the cost (including the cost of construction) of the item of
property subject thereto and such Lien is created prior to, at the time of, or
within 270 days after the later of, the acquisition, the completion of
construction or the commencement of the full operation of such property, or for
the purpose of securing Debt incurred to refinance any Debt previously so
secured or (y) existed on such property at the time of its acquisition (other
than Liens created in contemplation of such acquisition that were not incurred
to finance the acquisition of such property), (B) the principal amount of Debt
secured by any Lien described in clause (A)(x) above does not exceed 100% of
such cost and (C) such Lien does not extend to or cover any other property other
than such item or property and any improvements on such item;

(viii) in the case of a Person becoming a member of the Reporting Group after
the date of this Agreement, any Lien with respect to the assets of such Person
at the time it became a member of the Reporting Group, provided that such Lien
is not created in contemplation of, or in connection with, such Person becoming
a member of the Reporting Group;

 

42



--------------------------------------------------------------------------------

(ix) Liens on accounts receivable in connection with any financing that would
not cause the Reporting Group to be in violation of Section 5.03

(x) Liens created by Loan Parties in favor of other Loan Parties or Liens
created by members of the Reporting Group that are not Loan Parties in favor of
other members of the Reporting Group; and

(xi) any extensions, renewals or replacements of any of the Liens referred to in
the foregoing clauses (iv), (vii) and (viii), provided such extensions, renewals
or replacements are limited to all or part of the property securing the original
Lien or any replacement of such property.

(b) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, unless to the
extent such merger or consolidation is with the Borrower or the Parent
Guarantor, (i) the Borrower or the Parent Guarantor, as applicable, shall be the
surviving corporation or (ii) the entity into which the Borrower or the Parent
Guarantor, as applicable is merged or consolidated, immediately prior to such
merger or consolidation has no material assets or liabilities and immediately
after such merger of consolidation shall (A) directly or indirectly own
substantially all of the assets of the Borrower or the Parent Guarantor, as
applicable immediately preceding such merger or consolidation and (B) duly
assume all of the Borrower’s or the Parent Guarantor’s, as applicable,
obligations hereunder in form and substance satisfactory to the Agent; provided,
however, that, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted or required by (i) the generally accepted accounting principles
applicable in the jurisdiction in which such Person is organized on the date of
this Agreement or (ii) as required by law.

(d) Change in Nature of Business. Change, or permit any of its Subsidiaries to
change, in any material respect the nature of the business of the Reporting
Group taken as a whole as carried on at the date hereof.

(e) Subsidiary Debt. Permit any of its Subsidiaries (other than the Borrower) to
create or suffer to exist, any Debt other than:

(i) Debt existing on the Effective Date and disclosed to the Lenders prior to
the date hereof (the “Existing Debt”), and any Debt extending the maturity of,
or refunding or refinancing, in whole or in part, the Existing Debt, provided
that the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be increased, as a result of or in connection with such extension, refunding
or refinancing;

(ii) Debt of any Person that becomes a Subsidiary after the date hereof, and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof; provided that such Debt exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary;

 

43



--------------------------------------------------------------------------------

(iii) Debt secured by Liens of the type described in and to the extent permitted
by Section 5.02(a)(iv) through (ix);

(iv) Debt incurred by Subsidiaries that are organized under laws other than the
laws of the United States or any political subdivision thereof in an aggregate
outstanding principal amount at any time not exceeding $1,000,000,000;

(v) other Debt (whether secured or unsecured) to the extent such Debt would be
permitted to be secured under Section 5.02(a)(iii); and

(vi) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Parent Guarantor will
maintain a ratio (the “Operating Income Leverage Ratio”) determined on the last
day of each fiscal quarter of the Parent Guarantor for the Rolling Period then
ended of (i) the aggregate principal amount, without duplication, of
(A) Consolidated Debt of the Parent Guarantor described in clauses (a), (c) and
(e) of the definition of Debt, plus (B) Excess Guaranty Debt plus (C) preference
shares that constitute debt under GAAP to (ii) Consolidated Adjusted Operating
Income of the Parent Guarantor for such Rolling Period of not more than 4.5.

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Parent Guarantor on any such date, (A) there shall be excluded from such
calculation any amount in respect of Investment Preferred Stock, Permitted Film
Financings and Negative Pickup Arrangements and Capitalized Lease Obligations
incurred in connection with the leasing of satellite transponders and (B) the
currency exchange rate used for such calculation shall be the rate used in the
annual or quarterly statement of financial position for such date; provided,
however, that, if the Parent Guarantor determines that an average exchange rate
is a more accurate reflection of the value of such currency over such Rolling
Period, the currency exchange rate used may be, at the option of the Parent
Guarantor, the currency exchange rate used for the income statements of the
Parent Guarantor for such fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party shall fail to pay (i) any principal of any Advance when the
same becomes due and payable or (ii) any amount of interest on any Advance or
any other payment under this Agreement within five (5) days after the same
becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

(c) any member of the Reporting Group shall fail to perform or observe any term,
covenant or agreement contained in clauses (d), (e), (h) and (i) of
Section 5.01, Section 5.02 or Section 5.03; or

 

44



--------------------------------------------------------------------------------

(d) any member of the Reporting Group shall fail to perform any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 15 days after the date on
which written notice thereof shall have been given to the Parent Guarantor by
the Agent or any Lender; or

(e) any member or members of the Reporting Group shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt
that is outstanding in a Dollar Equivalent principal amount equal to or greater
than US$200,000,000 (but excluding Debt outstanding under this Agreement) of
such member or members, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared by the holders thereof to be
due and payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required by the
holders thereof to be made, in each case prior to the stated maturity thereof;
or

(f) any Loan Party shall not pay its debts generally as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking (otherwise than for the
purpose of a solvent amalgamation or reconstruction) to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
receiver and manager, trustee, administrator, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, receiver and manager,
trustee, administrator, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party shall take any
corporate action to authorize or any shareholder resolution shall be taken to
effect any of the actions set forth above in this subsection (f); or any event
analagous to or having a substantially similar effect to any of the events
specified in this subsection (f), other than any solvent reorganization, shall
occur under the laws of any applicable jurisdiction with respect to any Loan
Party; or

(g) any judgments or orders shall be rendered against any member or members of
the Reporting Group for the payment of money in a Dollar Equivalent amount in
excess of US$200,000,000 in the aggregate and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(h) any non-monetary judgment or order shall be rendered against any member of
the Reporting Group that would be reasonably likely to have a material adverse
effect on the business, condition (financial or otherwise), operations,
performance or properties of the

 

45



--------------------------------------------------------------------------------

Reporting Group taken as a whole, and there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(i) this Agreement shall for any reason cease to be valid and binding on or
enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing; or

(j) (A) K. Rupert Murdoch, while alive and not mentally or physically
incapacitated, ceases to be actively involved in the management of the Reporting
Group; or (B) the Murdoch Family ceases to hold or control, in the aggregate,
shares or other stock representing at least 20% of the voting rights of the
Parent Guarantor; or (C) any Person not controlled by the Murdoch Family shall
control or be entitled to control by contract or otherwise a percentage of the
equity voting capital of the Parent Guarantor greater than that held by the
Murdoch Family at such time. For the purposes of this clause (j): (1) a share
shall be deemed held by the Murdoch Family if it is held by or on behalf of any
one or more of the following: (x) K. Rupert Murdoch, his wife, parent or more
remote forebear, child or more remote issue, or brother or sister or child or
more remote issue of a brother or sister; or (y) any Person directly or
indirectly controlled by one or more of the members of the Murdoch Family
described above (a “Controlled Person”); and (2) a trust and the trustees of
such trust shall be deemed to be controlled by any one or more members of the
Murdoch Family if a majority of the trustees of such trust are members of the
Murdoch Family or may be removed or replaced by any one or more of the members
of the Murdoch Family and/or Controlled Persons; or

(k) Any Loan Party or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of US$200,000,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of such Loan Party or any
of its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization
or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s Office, for deposit in the L/C

 

46



--------------------------------------------------------------------------------

Cash Collateral Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, the Borrower will pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s Office, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower. If at any
time the Agent determines that any funds held in the L/C Cash Collateral Account
are subject to any right or claim of any Person other than the Agent and the
Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law. After all such Letters of Credit shall have expired
or been fully drawn upon and all other Obligations of the Borrower hereunder and
under the Notes shall have been paid in full, the balance, if any, in such L/C
Cash Collateral Account shall be returned to the Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Parent Guarantor hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of the Borrower now or hereafter existing under or
in respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, the Parent Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower to the Agent or any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving the Borrower.

SECTION 7.02. Guaranty Absolute. The Parent Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The Obligations of the Parent
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of the Borrower under or in respect of the
Loan Documents, and a separate action or actions may be brought and prosecuted
against the Parent Guarantor to enforce this Guaranty, irrespective of whether
any action is brought against the Borrower or whether the Borrower is joined in
any such action or actions. The liability of the Parent Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Parent Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

47



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of the
Borrower under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of the Borrower under the Loan Documents or any other assets of the
Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Parent Guarantor
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower now or
hereafter known to the Agent or such Lender (the Parent Guarantor waiving any
duty on the part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower, the Parent Guarantor or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

SECTION 7.03 Waivers and Acknowledgments. (a) The Parent Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral.

 

48



--------------------------------------------------------------------------------

(b) The Parent Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Parent Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Parent Guarantor or
other rights of the Parent Guarantor to proceed against the Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
the Parent Guarantor hereunder.

(d) The Parent Guarantor hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to the Parent Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower or
any of its Subsidiaries now or hereafter known by the Agent or such Lender.

(e) The Parent Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Parent Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Parent Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against the Borrower or any other
insider guarantor or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, all Letters of Credit
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to the Parent Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) the final Termination Date and (c) the
latest date of expiration or termination of all Letters of Credit, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Parent
Guarantor and shall forthwith be paid or delivered to the Agent in the same form
as so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Parent
Guarantor shall make payment to the Agent or any Lender of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the final Termination Date shall have occurred and (iv) all Letters of
Credit shall have expired or been terminated, the Agent and the Lenders will, at
the Parent Guarantor’s request and expense, execute and deliver to the Parent
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Parent
Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by the Parent Guarantor pursuant to this Guaranty.

 

49



--------------------------------------------------------------------------------

SECTION 7.05. Subordination. The Parent Guarantor hereby subordinates any and
all debts, liabilities and other obligations owed to the Parent Guarantor by the
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), however, unless the Required Lenders
otherwise agree, the Parent Guarantor shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to the Borrower, the Parent Guarantor agrees that the
Agent and the Lender shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Parent Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent Guarantor shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Parent Guarantor under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Agent is authorized and empowered
(but without any obligation to so do), in its discretion, (i) in the name of the
Parent Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Parent Guarantor (A) to collect and enforce, and to submit
claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the final Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon the Parent Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Agent and the Lenders and
their successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion

 

50



--------------------------------------------------------------------------------

of its Commitments, the Advances owing to it, its participations in Letters of
Credit and the Note or Notes held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as and to the extent
provided in Section 9.07. The Parent Guarantor shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.18 or 2.19, as the case may be, or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 9.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION 8.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business

 

51



--------------------------------------------------------------------------------

with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
Citibank were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Borrower or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Borrower), from and against such
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Pro Rata Share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 8.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s Pro Rata
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Pro Rata Share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrower under Section 9.04, to the
extent that such Issuing Bank is not promptly reimbursed for such costs and
expenses by the Borrower.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Pro Rata Share of any amount required to be paid by
the Lenders to the Agent or such Issuing Bank as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
such Issuing Bank for its Pro Rata Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Pro Rata Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

 

52



--------------------------------------------------------------------------------

SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least US$500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

SECTION 8.07. Other Agents. Each Lender hereby acknowledges that none of the
documentation agent, the syndication agent or any other Lender designated as any
“Agent” (other than the Agent) on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Revolving Credit
Commitments of the Lenders except as provided in Section 2.18, (c) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder except
as provided in Section 2.19, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release the Parent Guarantor from its obligations under
Section 7.01 or (g) amend this Section 9.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and no amendment, waiver or
consent shall, unless in writing and signed by the Issuing Banks in addition to
the Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier, telegraphic
or telex communication) and mailed, telecopied, telegraphed, telexed or
delivered or (y) as and to the extent set forth in Section 9.02(b) and in the
proviso to this Section 9.02(a), if to any Loan Party, at the address of the
Borrower at 1211 Avenue of the Americas, New York, New York 10036, Attention:
Group General Counsel; if to any

 

53



--------------------------------------------------------------------------------

Initial Lender, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at Two Penns
Way, New Castle, Delaware 19720, Attention: Bank Loan Syndications Department;
or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(i)(ii), (iii) or (v) shall be delivered
to the Agent as specified in Section 9.02(b) or as otherwise specified to the
Borrower by the Agent. All such notices and communications shall, when mailed,
telecopied, telegraphed or e-mailed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by e-mail,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(ii), (iii) and (v) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or an electronic transmission system acceptable to the
Borrower (the “Platform”). The Borrower acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) neither the
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

54



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay within 30 days
after its receipt of a written request therefor, which request shall provide in
reasonable detail the basis for the claim therefor, all reasonable costs and
expenses of the Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay within
30 days after its receipt of a written request therefor, which request shall
provide in reasonable detail the basis for the claim therefor, all reasonable
costs and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a), provided that this sentence, and the preceding sentence to the
extent relating to administration, modification and amendment of this Agreement,
shall cover the fees and expenses of only one law firm or other counsel (plus
any intellectual property counsel or local counsel, such counsel being one
counsel in each territory to the extent available and appropriate, retained by
such law firm or other counsel) for each of the Agent and each Lender, with each
of the Agent and each Lender being obligated to consider in good faith using the
same law firm or other counsel as each of the Agent and each Lender so long as
no conflict of interest, in the reasonable judgment of such Agent or Lender,
would exist.

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel subject to the proviso in subclause (a))
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Borrower or any of its Subsidiaries or any
Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. Promptly after receipt by an Indemnified Party of notice of
the commencement of any action or proceeding involving a claim referred to in
this subsection (b) above, such Indemnified Party shall, if a claim in respect
thereof is to be made against Borrower under this subsection (b), promptly give
notice to Borrower of the commencement of such action or proceeding; provided,
however, that the failure of such Indemnified Party to give notice provided in
this subsection (b) shall not (i) relieve Borrower of its Obligations under this
subsection (b), unless and to the extent that such failure results in the
forfeiture of rights or defenses and Borrower incurs an increased Obligation to
such Indemnified Party under this subsection (b) on account of such failure, and
(ii) in any event relieve Borrower from any liability with respect to such
Indemnified Party which Borrower may have otherwise on account of this
Agreement. If any such action or proceeding is brought against any Indemnified
Party, unless in the reasonable opinion of counsel for such Indemnified Party a
conflict of interest between such Indemnified Party and Borrower may exist in
respect of such action or proceeding and representation of both would be
inappropriate, Borrower shall be entitled to participate in and to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Party,
and after notice from Borrower to such Indemnified Party of its election so to
assume the defense thereof, (x) Borrower shall not be liable to such Indemnified
Party for any legal or other expenses subsequently incurred by such Indemnified
Party in

 

55



--------------------------------------------------------------------------------

connection with the defense thereof and (y) such Indemnified Party shall take
all action that Borrower may reasonably request (and that is reasonably
necessary or appropriate and would not, in the reasonable judgment of such
Indemnified Party, be materially disadvantageous to such Indemnified Party) in
order to cooperate in Borrower’s participation in and assumption of such
defense. The Borrower shall not be liable for any settlement of any action or
claim effected without the Borrower’s consent (which consent shall not be
unreasonably withheld), and the Borrower shall not settle or compromise any
action or claim affecting any Indemnified Party without such Indemnified Party’s
prior written consent (which shall not be unreasonably withheld) if the
settlement or compromise involves any performance by, or adverse admission of,
such Indemnified Party. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) Upon any payment of any indemnified amount by Borrower to any Indemnified
Party, Borrower shall be subrogated to all rights of such Indemnified Party to
seek reimbursement from any other Person in connection with such indemnified
amount.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement and the Note held by such Lender, and to make any such currency
exchange as may be necessary to effect such application, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Parent Guarantor after any

 

56



--------------------------------------------------------------------------------

such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower, the Parent Guarantor and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Parent Guarantor, the Agent and each Lender and their respective
successors and assigns, except that no Loan Party shall have the right to assign
its rights or Obligations hereunder or any interest herein without the prior
written consent of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11 or 2.14) upon at least five Business Days’ notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, its Unissued Letter of Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of (x) the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than US$10,000,000 or an integral multiple of US$1,000,000 in excess
thereof and (y) the Unissued Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment shall in no event be less than
US$10,000,000 or an integral multiple of US$1,000,000 in excess thereof unless
the Borrower and the Agent otherwise agree, (iii) each such assignment shall be
to an Eligible Assignee, (iv) each such assignment made as a result of a demand
by the Borrower pursuant to this Section 9.07(a) shall be arranged by the
Borrower after consultation with the Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section 9.07(a) unless and until such
Lender shall have received one or more payments from either the Borrower or one
or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement, and
(vi) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note subject to such assignment and a processing and
recordation fee of US$3,500 payable by the parties to each such assignment,
provided, however, that in the case of each assignment made as a result of a
demand by the Borrower, such recordation fee shall be payable by the Borrower
except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such

 

57



--------------------------------------------------------------------------------

Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender and (viii) each of the assigning Lender and the assignee is
authorized to enter into such Assignment and Acceptance.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, its participation in Letters of
Credit, the Advances owing to it, its participations in Letters of Credit and
any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall

 

58



--------------------------------------------------------------------------------

remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) each Loan Party, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree for the benefit of
the Loan Parties to preserve the confidentiality of any Borrower Information
relating to the Loan Parties received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it,
its participations in Letters of Credit and any Note or Notes held by it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the Loan
Parties furnished to the Agent or the Lenders by any Loan Party (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, partners, counsel, auditors, representatives, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 9.08, to any assignee or
participant or prospective assignee or participant, (vii) to the extent such
Borrower Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Loan Parties and
(viii) with the consent of any Loan Party; provided, that, prior to any
disclosure pursuant to (ii) or (iii) above, the disclosing party agrees that it
will notify the non-disclosing party as soon as practical in the event of any
such request for a disclosure (other than at the request of a regulatory
authority), unless such notification shall be prohibited by applicable law or
legal process.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the

 

59



--------------------------------------------------------------------------------

same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Loan Party hereby agrees that service of process in
any such action or proceeding brought in any such New York State court or in
such federal court may be made upon the Borrower at its address set forth in
Section 9.02 and each other Loan Party hereby irrevocably appoints the Borrower
its authorized agent to accept such service of process, and agrees that the
failure of the Borrower to give any notice of any such service shall not impair
or affect the validity of such service or of any judgment rendered in any action
or proceeding based thereon. Each Loan Party hereby further irrevocably
consents, subject to applicable law, to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.12. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential damages suffered by
the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

 

60



--------------------------------------------------------------------------------

SECTION 9.13. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Euros into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase Euros with Dollars at Citibank’s principal
office in London at 11:00 A.M. (London time) on the Business Day preceding that
on which final judgment is given.

(b) The obligation of the Borrower and each Loan Party in respect of any sum due
from it in any currency (the “Primary Currency”) to any Lender or the Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Borrower and each other
Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to any Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Lender or the Agent (as the case may be)
agrees to remit to the Borrower or such other Loan Party such excess.

SECTION 9.14. Patriot Act. Each Lender hereby notifies the Borrower and the
Parent Guarantor that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each borrower,
guarantor or grantor (the “Credit Parties”), which information includes the name
and address of each Credit Party and other information that will allow such
Lender to identify such Credit Party in accordance with the Act.

 

61



--------------------------------------------------------------------------------

SECTION 9.15. Release of Subsidiary Guarantors. So long as no Event of Default
has occurred and is continuing, a Subsidiary Guarantor shall be released from
its Obligations under its Subsidiary Guaranty and such Subsidiary Guaranty shall
be terminated automatically, without any further action on the part of the
Lenders, immediately prior to the release of such Subsidiary Guarantor as a
guarantor of all Public Senior Debt of which such Subsidiary Guarantor is, or
required to be, a guarantor, provided that, if at any time and for any reason
such Subsidiary Guarantor is deemed to be or otherwise becomes reinstated as a
guarantor under any Public Senior Debt, such Subsidiary shall automatically be
reinstated as a Subsidiary Guarantor under its Subsidiary Guaranty without any
further action on the part of such Subsidiary Guarantor or the Lenders.

SECTION 9.16. Waiver of Jury Trial. Each of the Borrower, the Parent Guarantor,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEWS AMERICA INCORPORATED By   /s/ Paula Wardynski   Title: SVP, Treasurer and
Assistant Secretary

CITIBANK, N.A.,

as Agent

By   /s/ Carolyn A. Kee   Title: Vice President

Parent Guarantor

 

NEWS CORPORATION By   /s/ Paula Wardynski   Title: SVP, Treasurer and Assistant
Secretary

 

62



--------------------------------------------------------------------------------

Initial Issuing Banks

Letter of Credit Commitment

 

US$150,000,000     CITIBANK, N.A.       By   /s/ Carolyn A. Kee         Title:
Vice President US$150,000,000     JPMORGAN CHASE BANK, N.A.       By   /s/ Peter
B. Thauer        

          Peter B. Thauer

Title: Executive Director

US$150,000,000     BANK OF AMERICA, N.A.       By   /s/ Kevin Sanders        
Title: Vice President US$150,000,000     BNP PARIBAS       By   /s/ Nuala Marley
       

          Nuala Marley

Title: Managing Director

      By   /s/ Berangere Allen        

          Berangere Allen

Title: Vice President

US$600,000,000                    Total of the Letter of Credit Commitments

Initial Lenders

Revolving Credit Commitment

 

US$250,000,000     CITIBANK, N.A.       By   /s/ Carolyn A. Kee         Title:
Vice President US$250,000,000     JPMORGAN CHASE BANK, N.A.       By   /s/ Peter
B. Thauer        

          Peter B. Thauer

Title: Executive Director

US$175,000,000     BANK OF AMERICA, N.A.       By   /s/ Kevin Sanders        
Title: Vice President

 

63



--------------------------------------------------------------------------------

US$175,000,000     BNP PARIBAS       By   /s/ Nuala Marley        

          Nuala Marley

Title: Managing Director

      By   /s/ Berangere Allen        

          Berangere Allen

Title: Vice President

US$87,500,000     HSBC BANK USA, NATIONAL ASSOCIATION       By   /s/ Michael
Cutlit         Title: Managing Director US$87,500,000     HSBC BANK PLC       By
  /s/ Arwel Davies         Title: Relationship Manager US$175,000,000    
DEUTSCHE BANK AG NEW YORK BRANCH       By   /s/ Yvonne Tilden         Title:
Yvonne Tilden       By   /s/ Anca Trifan        

          Anca Trifan

Title: Director

US$125,000,000     CREDIT SUISSE, acting through its Cayman Islands Branch.    
  By   /s/ Doreen Barr        

          Doreen Barr

Title: Vice President

      By   /s/ Mikhail Faybusovich        

          Mikhail Faybusovich

Title: Associate

US$125,000,000     DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES       By
  /s/ Mark McGuigan         Title: Vice President       By   /s/ Brian M. Smith
        Title: Managing Director US$125,000,000     LLOYDS TSB BANK PLC       By
  /s/ Mario Del Duca        

          Mario Del Duca

Title: Associate Director

          Corporate Banking USA D029

      By   /s/ Windsor R. Davies        

          Windsor R. Davies

Title: Managing Director

          Corporate Banking USA D061

US$125,000,000     MERRILL LYNCH BANK USA       By   /s/ Derek Befus        
Title: Derek Befus, Vice President US$125,000,000     WILLIAM STREET COMMITMENT
CORPORATION (recourse only to William Street Commitment Corporation)       By  
/s/ Mark Walton         Title: Assistant Vice President

 

64



--------------------------------------------------------------------------------

US$100,000,000     THE BANK OF NOVA SCOTIA       By   /s/ Brenda S. Insull      
 

          Brenda S. Insull

Title: Authorized Signatory

US$100,000,000     NATIONAL AUSTRALIA BANK LIMITED       By   /s/ Eduardo
Salazar         Title: Managing Director US$75,000,000     CALYON, NEW YORK
BRANCH       By   /s/ W. Michael George         Title: Managing Director      
By   /s/ John McCloskey         Title: Managing Director US$50,000,000     THE
BANK OF NEW YORK       By   /s/ Steve Correll         Title: Vice President
US$50,000,000     COMMONWEALTH BANK OF AUSTRALIA       By   /s/ Philip Delbridge
       

Name: Philip Delbridge

Title:   Risk Executive

US$50,000,000     WESTPAC BANKING CORPORATION       By   /s/ Michael Hawkins    
   

          Michael Hawkins

Title: Vice President

US$2,250,000,000                    Total of the Revolving Credit Commitments

 

65



--------------------------------------------------------------------------------

SCHEDULE I

NEWS AMERICA INCORPORATED

CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

  

Domestic Lending Office

  

Eurodollar Lending Office

Bank of America, N.A.   

2001 Clayton Road

Building B - 2nd floor

Concord, CA 94520

Attn: Nina Lemmer

T: 925 675-7478

F: 888 969-9281

  

2001 Clayton Road

Building B - 2nd floor

Concord, CA 94520

Attn: Nina Lemmer

T: 925 675-7478

F: 888 969-9281

The Bank of New York   

One Wall Street

22nd Floor

New York, NY 10005

Attn: Diana G. Johnson

T: 212 635-6780

F: 212 635-8634

  

One Wall Street

16th Floor

New York, NY 10005

Attn: Diana G. Johnson

T: 212 635-6780

F: 212 635-8634

The Bank of Nova Scotia   

44 King Street W

Toronto, Ontario

MSH 1H1

Attn: Vesna Vukelieu

T: 212 225-5705

F: 212 225-5709

  

44 King Street W

Toronto, Ontario

MSH 1H1

Attn: Vesna Vukelieu

T: 212 225-5705

F: 212 225-5709

BNP Paribas   

787 Seventh Avenue

New York, NY 10019

Attn: Lawrence Magloire

T: 212 471-6645

F: 212 471-6696 / 6603

  

787 Seventh Avenue

New York, NY 10019

Attn: Lawrence Magloire

T: 212 471-6645

F: 212 471-6696 / 6603

Calyon, New York Branch   

1301 Avenue of the Americas

New York, NY 10019

Attn: Dawn Evans

T: 212 261-7339

F: 917 849-5467

  

1301 Avenue of the Americas

New York, NY 10019

Attn: Dawn Evans

T: 212 261-7339

F: 917 849-5467

Citibank, N.A.   

Two Penns Way

New Castle, DE 19720

  

Two Penns Way

New Castle, DE 19720

Commonwealth Bank of Australia   

c/o Commonwealth Bank of Australia

599 Lexington Avenue, 17th Floor

New York, NY 10022

Attn: Joanne Park

T: 212 848-9317

F: 212 848-9259

  

c/o Commonwealth Bank of Australia

599 Lexington Avenue, 17th Floor

New York, NY 10022

Attn: Joanne Park

T: 212 848-9317

F: 212 848-9259

Credit Suisse, acting through its

Cayman Islands Branch

  

Eleven Madison Avenue

New York, NY 10010

Attn: Doreen Barr

T: 212 325-9914

F: 212 743-2737

  

Eleven Madison Avenue

New York, NY 10010

Attn: Doreen Barr

T: 212 325-9914

F: 212 743-2737

 



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch   

60 Wall Street

New York, NY 10005

Attn: Linda Hill

T: 201 593-2163

F: 201 593-2313

  

60 Wall Street

New York, NY 10005

Attn: Linda Hill

T: 201 593-2163

F: 201 593-2313

Dresdner Bank AG, New York

and Grand Cayman Branches

  

1301 Avenue of the Americas

New York, NY 10019

Attn: Joerg Kohn

T: 352-346-868-465

F: 212 895-7229

  

1301 Avenue of the Americas

New York, NY 10019

Attn: Joerg Kohn

T: 352-346-868-465

F: 212 895-7229

HSBC Bank plc   

24th Floor

8 Canada Square

London E14 5HQ

Attn: Process Manger, Loans Administration

T: 44 20 7991 8289

F: 44 20 7992 4680

  

24th Floor

8 Canada Square

London E14 5HQ

Attn: Process Manger, Loans Administration

T: 44 20 7991 8289

F: 44 20 7992 4680

HSBC Bank USA, National Association   

One HSBC Center

26th Floor

Buffalo, NY 14203

Attn: Donna Riley

T: 716 841-4178

F: 716 843-0269

  

One HSBC Center

26th Floor

Buffalo, NY 14203

Attn: Donna Riley

T: 716 841-4178

F: 716 843-0269

JPMorgan Chase Bank, N.A.   

1111 Fannin, 10th Floor

Houston, Texas 77002

Attn: Shadia O. Aminu

T: 713 750-7933

F: 713 750-2358

  

1111 Fannin, 10th Floor

Houston, Texas 77002

Attn: Shadia O. Aminu

T: 713 750-7933

F: 713 750-2358

Lloyds TSB Bank Plc   

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5098

  

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5098

Merrill Lynch Bank USA   

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Dave Millett

T: 801 526-8312

F: 801 531-7470

  

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Dave Millett

T: 801 526-8312

F: 801 531-7470

National Australia Bank Limited   

245 Park Avenue, 28th Floor

New York, NY 10167

Attn: Kevin Spencer /

         Barbara Sees /

         Anthony Garcia

T: 212 916-9539 /

T: 212 916-9549 /

T: 212 916-9628

F: 212 490-8087

  

245 Park Avenue, 28th Floor

New York, NY 10167

Attn: Kevin Spencer /

         Barbara Sees /

         Anthony Garcia

T: 212 916-9539 /

T: 212 916-9549 /

T: 212 916-9628

F: 212 490-8087

 



--------------------------------------------------------------------------------

Westpac Banking Corporation   

575 Fifth Avenue

39th Floor

New York, NY 10017

Attn: Bradley Scammell

T: 212 551-1915

F: 212 551-1995

  

575 Fifth Avenue

39th Floor

New York, NY 10017

Attn: Bradley Scammell

T: 212 551-1915

F: 212 551-1995

William Street Commitment Corporation   

1 New York Plaza, 48th Floor

New York, NY 10004

Attn: Michael Tanney /

         Michelle Latzoni /

         Muhammad Khan /

T: 212 357-9719 /

T: 212 902-8517 /

T: 212 357-4350

F: 212 256-4855

  

1 New York Plaza, 48th Floor

New York, NY 10004

Attn: Michael Tanney /

         Michelle Latzoni /

         Muhammad Khan /

T: 212 357-9719 /

T: 212 902-8517 /

T: 212 357-4350

F: 212 256-4855



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

US$                    

Dated:                     , 200    

FOR VALUE RECEIVED, the undersigned, NEWS AMERICA INCORPORATED, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                    (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date applicable to such Lender (each as defined in the
Credit Agreement referred to below) the principal sum of US$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Advances made by the Lender to the Borrower pursuant to the Credit Agreement
dated as of May 23, 2007 among the Borrower, News Corporation, the Lender and
certain other lenders parties thereto, Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers and joint bookrunners, JPMorgan
Chase Bank, N.A., as syndication agent, Bank of America, N.A., BNP Paribas, HSBC
Bank USA, National Association and Deutsche Bank AG New York Branch, as
co-documentation agents, and Citibank, N.A. as Agent for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) outstanding on
such Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

NEWS AMERICA INCORPORATED By        Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

                                                                               
                   

 

2



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

  Two Penns Way

  New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, News America Incorporated, refers to the Credit Agreement,
dated as of May 23, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, News Corporation, certain Lenders parties thereto,
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, N.A., as syndication
agent, Bank of America, N.A., BNP Paribas, HSBC Bank USA, National Association
and Deutsche Bank AG New York Branch, as co-documentation agents, and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 200_.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is US$                    .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is              month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the representations and warranties set forth in the last
sentence of subsection (e) thereof and in subsection (g) thereof) are correct,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date; and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, NEWS AMERICA INCORPORATED By        Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of May 23, 2007 (as amended
or modified from time to time, the “Credit Agreement”) among NEWS AMERICA
INCORPORATED, a Delaware corporation (the “Borrower”), the Parent Guarantor (as
defined in the Credit Agreement), the Lenders (as defined in the Credit
Agreement), Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as
joint lead arrangers and joint bookrunners, JPMorgan Chase Bank, N.A., as
syndication agent, Bank of America, N.A., BNP Paribas, HSBC Bank USA, National
Association and Deutsche Bank AG New York Branch, as co-documentation agents,
and Citibank, N.A., as agent for the Lenders (the “Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by the Assignor on the date hereof.
After giving effect to such sale and assignment, the Assignee’s Revolving Credit
Commitment, Letter of Credit Commitment and the amount of the Advances owing to
the Assignee will be as set forth on Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; (iv) attaches the Note[, if
any] held by the Assignor [and requests that the Agent exchange such Note for a
new Note payable to the order of [the Assignee in an amount equal to the
Revolving Credit Commitment assumed by the Assignee pursuant hereto or new Notes
payable to the order of the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Revolving Credit Commitment retained by the Assignor under
the Credit Agreement, [respectively,] as specified on Schedule 1 hereto and
(v) represents and warrants that it is authorized to enter into this Assignment
and Acceptance.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their



--------------------------------------------------------------------------------

terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; (vi) attaches any U.S. Internal
Revenue Service forms required under Section 2.14 of the Credit Agreement and
(vii) represents and warrants that it is authorized to enter into this
Assignment and Acceptance.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

     _____ %

Assignee’s Revolving Credit Commitment:

   US$               

Assignee’s Letter of Credit Commitment:

   US$               

Aggregate outstanding principal amount of Advances assigned:

   US$               

Principal amount of Note payable to Assignee:

   US$               

Principal amount of Note payable to Assignor:

   US$               

Effective Date*:                     , 200    

 

[NAME OF ASSIGNOR], as Assignor By      Title:   Dated:                     ,
200     [NAME OF ASSIGNEE], as Assignee By      Title:   Dated:
                    , 200    

Domestic Lending Office:

[Address]

Eurodollar Lending Office:

[Address]

--------------------------------------------------------------------------------

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

3



--------------------------------------------------------------------------------

Accepted [and Approved]** this                     day of                     ,
200     CITIBANK, N.A., as Agent By        Title:

[Approved this                     day

of                     , 200    

NEWS AMERICA INCORPORATED By   ___________________________________]*   Title:

--------------------------------------------------------------------------------

** Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 

* Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 

4